Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     DETAILED ACTION
Priority
This application is a 371 of PCT/EP2019/052437 01/31/2019, is acknowledged. 
Status of Claims
Claims 1-14 are currently pending in the application. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 07/29/2020, which has been entered in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-16 of co-pending application No. 16/965,756 (US ‘756). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
generic process for the conversion of a solid lignocellulosic material. 
The subject matter claimed in the instant application is fully disclosed and covered in the US ‘756 co-pending application. Therefore, the disclosure of US ‘756 that teaches all the essential elements for the for the conversion of a solid lignocellulosic material [including various reagents and reaction conditions / steps  such as, converting a solid material containing hemicellulose, cellulose and lignin, hydrolyzing and heating in subsequent steps for extracting a product solution containing 5-(chloromethyl)furfural etc.], which would easily place Applicants invention in possession of the public before the effective filing date of the claimed invention. The claimed process is so closely related methodically in terms of reagents and reaction conditions as to be analogous process of the reference and therefore, obvious in the absence of any unobviousness or unexpected properties. Moreover, any other differences are but obvious technical modifications, which would be apparent to one skilled in the chemical art that can use similar reaction steps / conditions, would expect to have the same or essentially the same results. Therefore, in looking at the instantly claimed invention as a whole, the claimed process for the conversion of a solid lignocellulosic material would have been suggested to one skilled in the art and therefore, is obvious, absent evidence to the contrary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The expression “preferably” (claim 1, line 3, page 4 and claim 2, line 2, page 4 all other occurrences, if any) is indefinite, because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05 (d). The use of expression “preferably” in the middle of the claim also may lead to confusion over the intended scope of the claim. It is suggested that the expression “preferably” be deleted or amend the claims within the context and scope of the claims in order to overcome the rejection. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with 
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


 
/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626